Opinion by
Mr. Justice Frazer,
Defendant appeals from a judgment entered in favor of plaintiff for want of a sufficient affidavit of defense in an action on a judgment obtained in the Supreme Court of Niagara County, New York.
The action on which the foreign judgment was secured was instituted by defendant’s wife to recover the cost of necessaries she alleged were purchased by her for herself and two children and paid for out of Tier earnings. The answer averred plaintiff deserted defendant and, on February 1,1912, caused his arrest in Schuylkill *259County, Pennsylvania, on a charge of desertion and nonsupport and that the court of that county, after hearing, found plaintiff was not entitled to support and'maintenance because of misconduct and dismissed her complaint. The case was tried before a jury and a verdict for $3,170 and costs rendered in favor of plaintiff, on which judgment was entered and subsequently assigned to William L. Hunt, the use-plaintiff.
Defendant contends the judgment obtained in New York is not conclusive because that court was without jurisdiction as the rights of the parties were determined by the courts of Pennsylvania previous to the institution of the New York action. In the desertion proceeding in Schuylkill County the court made an order directing defendant to pay for the support of his wife the sum of $20 a month. This order, however, was revoked in 1914. In the meantime the sum of $330 had been paid the wife under the order, for which sum an allowance was made against plaintiff’s claim. The affidavit of defense in the present case recited the proceeding in Schuylkill County, the making of the order for payment of $20 a month and its subsequent revocation and averred the action of the court was conclusive of the fights of the parties, and, consequently, the New York courts were without jurisdiction of the matter in controversy. On the other hand, plaintiff relies upon the .New York judgment as being conclusive of the matters adjudicated in that jurisdiction.
The general rule is that a judgment of a court of competent jurisdiction is final and conclusive and must be given full faith and credit in other jurisdictions as to all matters in controversy, or which with proper diligence might have been interposed as a defense in the original action: Marsh v. Pier, 4 Rawle 273; Bell v. Allegheny County, 184 Pa. 296; Stilwell v. Smith, 219 Pa. 36; Browarsky’s Est., 252 Pa. 35, 41. It is also equally well settled that a judgment is conclusive only in so far as responsive to the pleadings, and, consequently, in an ac*260tion brought on a judgment of another state evidence may be offered to sIioav the subject-matter involved Avas not included in the proceeding in the foreign jurisdiction,. or that the latter court Avas Avithout jurisdiction of the cause of action or of the party: Reynolds v. Stockton, 140 U. S. 254; Thormann v. Frame, 176 U. S. 350; Price v. Schaeffer, 161 Pa. 530, and cases cited.
In applying these principles it Avill be noted the judgment of the.NeAv York court Avas not obtained in. a proceeding for desertion, but the action Avas to recover money paid by the Avife for necessaries for herself and children in the State of NeAV York, and included a period of time subsequent to the final order in the desertion proceedings in Pennsylvania. The Avife resided in the State of NeAV York and the summons Avas duly served on defendant in that state. The NeAV York courts, accordingly, had jurisdiction of the parties and of the subject-matter and, as shown by the ansAver filed, the defense noAV interposed Avas likeivise set up as a defense in that action. So far as the record sets forth, the proceeding in the NeAV York case involved the defense now set up. The judgment of the court of Schuylkill County in revoking its earlier order of support was conclusive as to the right of the Avife to support in desertion proceedings at that particular time, but would not necessarily be conclusive as to a subsequent time on a different state of facts, or in an action of assumpsit to recover money paid by the Avife for necessaries. The previous judgment of the Court of Quarter Sessions of Schuylkill County as a matter of defense in the proceeding in the New York court was passed upon and determined by that court and from its decision no appeal. Avas taken. Its judgment must,' therefore, be considered conclusive in the present action. • '
The judgment is affirmed.